DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5-6 are objected to because of the following informalities:  The preamble sections of both claims 5-6 are written as: “The system of any claim 1,” The examiner suggests deletion of the word “any” for improved grammatical sense and congruency with the rest of the claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-4, 9-10, 13-14, 16, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rohr (US 8701227).
In regards to Claim 1, Rohr teaches: A bed system (Fig. 1) – comprising: an adjustable foundation (18 – Fig. 1); a mattress (20 – Fig. 4) positioned on the adjustable foundation (Fig. 1), wherein the mattress (20) has a head end (Col 3 Lines 64-66) and a foot end (Col 3 Line 65 – Col 4 Line 1); and a see annotated Fig. 2.2 below) and connects the mattress to the adjustable foundation (see note #1 below), wherein the zipper (28) comprises a first zipper tape (see annotated Fig. 2.1 below) attached along a seam (see clip art image below of the zipper) of an underside of the mattress (see annotated Fig. 2.1 below) and a second zipper tape (see annotated Fig. 2.2 below) attached along a seam (see clip art image below of the zipper) of a top (see annotated Fig. 3.1) of the adjustable foundation (18), wherein the first and second zipper tapes include first and second teeth (see annotated Figs. 2.1, 2.2, and clip art image below of zipper), respectively, and the second teeth are configured to engage the first teeth (see clip art image below of zipper).  
Note #1: As stated from the prior art of Rohr (US 8701227), specifically Col 2 Lines 35-37, “and a mattress 20 secured to the mattress support 18 by an exemplary mattress attachment panel 26.” Furthermore, Col 2 Lines 57-59 state, “The border panel 25 is fixably secured to the top portion…. and removably attached, along a lower peripheral edge, to an attachment panel 26 by way of a zipper fastening system 28.”

    PNG
    media_image1.png
    362
    484
    media_image1.png
    Greyscale

Annotated Fig. 2.1 from Rohr

    PNG
    media_image2.png
    439
    521
    media_image2.png
    Greyscale

Annotated Fig. 2.2 from Rohr

    PNG
    media_image3.png
    479
    512
    media_image3.png
    Greyscale


Annotated Clip Art Image of Zipper
In regards to Claim 2, Rohr teaches: The system of claim 1, wherein the zipper connecting the mattress to the adjustable foundation is configured to retain the mattress to the adjustable foundation when the adjustable foundation is actuated to raise at least one of the head end (see annotated Fig. 1.1 below) and the foot end of the mattress (see annotated Fig. 1.1 below).

    PNG
    media_image4.png
    439
    518
    media_image4.png
    Greyscale

Annotated Fig. 1.1 from Rohr

In regards to Claim 3, Rohr teaches: The system of claim 1, wherein the adjustable foundation (18) provides at least one articulation point (see annotated Fig. 1.1 above), and wherein the zipper extends across the at least one articulation point (see annotated Fig. 1.1 above).  
In regards to Claim 4, Rohr teaches: The system of claim 3, wherein the adjustable foundation (18) comprises a platform (44 – Fig. 3) with at least a head panel (see annotated Fig 3.2 below), a middle panel (see annotated Fig 3.2 below), and a foot panel (see annotated Fig 3.2 below), wherein at least one panel is raised or lowered when the adjustable foundation is actuated (see annotated Fig 3.2 below), and wherein the articulation point is positioned between the head panel and the middle panel (see annotated Fig 3.2 below) such that the zipper extends along a portion of the head panel see annotated Fig 3.2 below), across the articulation point, and along a portion of the middle panel (see annotated Fig 3.2 below).  

    PNG
    media_image5.png
    402
    439
    media_image5.png
    Greyscale

Annotated Fig 3.2 from Rohr
In regards to Claim 9, Rohr teaches: The system of claim 1, further comprising a mattress cover (30) surrounding the mattress (Fig. 1), wherein the zipper (28) is attached to the mattress cover (Col 2 Lines 51-59) and configured to couple the mattress cover (30 – see annotated Fig. 1.2 below) to the top of the adjustable foundation (18 – see annotated Fig. 1.2 below) at a bottom of the mattress (see annotated Fig. 1.2 below).  

    PNG
    media_image6.png
    600
    584
    media_image6.png
    Greyscale

Annotated Fig. 1.2 from Rohr
In regards to Claim 10, Rohr teaches: The system of claim 9, wherein the zipper is attached along a seam (dotted line above from Fig. 1.2 would form a seam) of an exterior underside (see annotated Fig. 1.2 above) of the mattress cover (see annotated Fig. 1.2 above).  
•	In regards to Claim 13, Rohr teaches: A system comprising:  a foundation (18 – Fig. 1); a mattress (20 – Fig. 1) having a mattress core (24 – Fig. 1) and a mattress cover (30 – Fig. 1) covering the mattress core (Fig. 1); first and second zippers, wherein the first zipper connects the mattress core to the second zipper and wherein the second zipper connects the foundation to the first zipper (see annotated Fig. 2.3 below). 

    PNG
    media_image7.png
    329
    868
    media_image7.png
    Greyscale

Annotated Fig. 2.3 from Rohr
•	In regards to Claim 14, Rohr teaches: The system of claim 13, wherein the first zipper is arranged adjacent to and substantially vertically aligned with the second zipper (see annotated Fig. 2.3 above).  
•	In regards to Claim 16, Rohr teaches: The system of claim 13, wherein the first and second zippers are positioned interior to a perimeter (zippers are shown to be in interiorly fasted surrounding the perimeter of the mattress, as one can see from the additional dotted extended lines from Fig. 2.3 above) of at least one of the mattress and the foundation (see annotated Fig. 2.3 above).  
•	In regards to Claim 19, Rohr teaches: The system of claim 13, wherein the mattress cover defines a zipper hole (86 – Fig. 6) through which the zipper extends when connecting the mattress core to the foundation.  
In regards to Claim 20, Rohr teaches: The system of claim 13, wherein the zipper (28 – Fig. 1) extends through the mattress cover (zipper 28 – shown outside of mattress cover in Fig. 1).
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rohr (US 8701227).
In regards to Claim 5, Rohr teaches: The system of any of claim 1, wherein the first zipper tape is attached to the underside of the mattress (see underlined portion from note #2a below) by sewing the first zipper tape into the seam of the underside of the mattress and wherein the second zipper tape is attached to the top of the adjustable foundation by sewing the second zipper tape into the seam of the top of the adjustable foundation (see underlined portion from note #2b below).  
Note #2: 
As stated from the prior art of Rohr (US 8701227), specifically Col 2 Lines 59-63, “The attachment panel 26 is secured to the underside of the mattress support 18, and extends upward over the sides of the mattress support 18. Accordingly, the mattress 20 is removably attached to the mattress support 18.”
As stated from the prior art of Rohr (US 8701227), specifically Col 3 Lines 20-25, “the attachment panel 26, which is secured to the underside of some or all of the support panels 44, extends upward and includes a second side of a zipper 28 along an upper peripheral edge that is provided for removably attaching a mattress to the mattress support 18.”
Rohr teaches: the ability to secure two securely fasten the panel and the mattress support, as stated in Col 2 Lines 59-63 (“The attachment panel 26 is secured to the underside of the mattress support 18, and extends upward over the sides of the mattress support 18. Accordingly, the mattress 20 is removably attached to the mattress support 18.”)
However, Rohr does not explicitly disclose/teach: “attaching the zipper to the foundation/mattress via sewing,” although The Examiner hereby takes Official Notice that it is old and well known in the art to have used/applied/selected sewing as an attachment method to securely fasten a connection between two separate (fabric) structures, as the connection of two pieces of material or fabric is commonly connected in the prior art of bedding. Some simple methods include: sewing and stitching, while a more complex method commonly found are: hook and loop, zippers, and/or male and female fasteners. As such, the connection of two fabrics is considered versatile and based of a user’s preference. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected sewing to attach the first/second zipper tapes of Rohr to the mattress and foundations, respectively, for the purpose articulated above.
Claims 6-8, 11-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rohr (US 8701227) in view of Vogt (DE 202015008174).
In regards to Claim 6, Rohr teaches: The system of any claim 1, but does not teach, further comprising an air chamber within the mattress, wherein a second zipper connects the air chamber to an interior portion of the mattress. Vogt teaches: further comprising an air chamber (11 – Fig. A) within the mattress, wherein a second zipper (8 – Fig. 8) connects the air chamber to an interior portion of the mattress (see annotated Fig. A.1 from Vogt below).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the second zipper of Vogt to the mattress and mattress support of Rohr as attachment methods such as a zipper, hook and loop, or other connection to combine two or more elements is considered a common method of attachment and this modification would not alter the intended use or functionality of the device. 

    PNG
    media_image8.png
    379
    997
    media_image8.png
    Greyscale

Annotated Fig. A.1 from Vogt
In regards to Claim 7, Rohr teaches: The system of claim 6, wherein the zipper connecting the mattress to the adjustable foundation (see note #1 above), but does not teach, is substantially vertically aligned with the second zipper connecting the air chamber to the interior portion of the mattress. Vogt teaches: is substantially vertically aligned with the second zipper (see annotated Fig. A.1 from Vogt above) connecting the air chamber to the interior portion of the mattress.
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated both zippers (first of Rohr and second of Vogt) to appear to extend generally horizontally and similar to each other as they can both be combined to be ‘vertically aligned’ in so much that the same upper and lower zipper teeth would be vertically stacked. As such there is an inherent nature that the combination would conclude that both the first zipper and second zipper would have an ‘invisible’ vertical line that could pass through both zippers.
In regards to Claim 8, Rohr teaches: The system of claim 6, but does not teach, wherein the second zipper is attached along a seam of a bottom of the air chamber. Vogt teaches: wherein the second zipper is attached along a seam (dotted portion of second zipper has seams similar to that of the *Clip Art Image of Zipper* noted above) of a bottom of the air chamber (see annotated Fig. A.1 from Vogt above).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated a seam that is respectfully positioned either on the top of the bottom from Vogt to the mattress of Rohr as mattresses are capable to be flipped and face either the top or the bottom. As currently claimed there is a lack of structure relationship and detail to which side of the air chamber is the top vs. the bottom.
In regards to Claim 11, Rohr teaches: The system of claim 6, but does not teach, wherein the second zipper is attached at a corner of the air chamber. Vogt teaches: wherein the second zipper is attached at a corner of the air chamber (see annotated Fig. A.2 from Vogt below).  
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the second zipper of Vogt to the mattress and mattress support of Rohr as attachment methods such as a zipper, hook and loop, or other connection to combine two or more elements is considered a common method of attachment and this modification would not alter the intended use or functionality of the device. Having a zipper attach at specific locations such as an entire perimeter, corner or region is not considered a patentably distinct.

    PNG
    media_image9.png
    336
    655
    media_image9.png
    Greyscale

Annotated Fig. A.2 from Vogt
In regards to Claim 12, Rohr teaches: The system of claim 6, but does not teach, further comprising an upside down foam tub positioned above the air chamber. Vogt teaches: further see annotated Fig. A.1 from Vogt above).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated a foam portion such as a foam tub, foam topper, foam insert, mattress pad, or similar from Vogt to the mattress of Rohr as foam is considered a widely used material that is used to provide added support and/or comfort to the user.
In regards to Claim 15, Rohr teaches: The system of claim 13, wherein the mattress core (24), but does not teach, comprises an air chamber. Vogt teaches: an air chamber (11 – Fig. A).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated an air chamber, air bladder, or similar from Vogt to the mattress of Rohr as air mattresses are commonly designed to incorporated bladders or chambers that contain the air within a specific unit. With this design, air mattresses are commonly provided with customizable support profiles due to an ability to adjust the pressure based on one’s preference. 
	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Rohr (US 8701227) in view of Jansen et al. (US 20200000241)
In regards to Claim 17, Rohr teaches: The system of claim 1, but does not teach, wherein the adjustable foundation further comprises: an actuator; and a controller operably connected to the actuator and configured to drive the actuator to actuate at least one portion of the adjustable foundation between a lower position and an upper position. Jansen et al. teaches: wherein the adjustable foundation further comprises: an actuator (204 – Fig. 9, Para 0053); and controller 200 may be in communication with actuators 204 for movement of the deck 24” – Para 0053) between a lower position and an upper position (“may be utilized as shown to move both head and foot ends of the bed assembly 10” – Para 0053).  
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated a frame portion that includes an actuator and controller from Jansen to the adjustable frame of Rohr as adjustable frames that have the capability of moving to different positons are commonly designed with mechanical components such as motors, actuators, or logic systems that are programmed to raise, lower, or move the frame in alternative directions by the use of a controller either directly or indirectly from a user. 

	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rohr (US 8701227) in view of Vogt (DE 202015008174), and further in view of Jansen et al. (US 20200000241)
In regards to Claim 18, Rohr teaches: The system of claim 6, but does not teach, further comprising an air controller having a pump fluidly connected to the air chamber, wherein the air controller is configured to adjust a fluid pressure within the air chamber. Jansen teaches: further comprising an air controller (200 – Fig. 9, Para 0053) having a pump (72 – Fig. 9, Para 0050 and Para 0033 – “air moves from an air mover, such as a fan or pump”
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated a frame portion that includes an actuator and controller from Jansen to the adjustable frame of Rohr as adjustable frames that have the capability of moving to different positions are commonly designed with mechanical components such as motors, actuators, or logic systems that are programmed to raise, lower, or move the frame in alternative directions by the use of a controller either directly or indirectly from a user. Additionally, pumps or other flow units to control air input and output is commonly in combination and inherent component of air bladders. 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 




/MADISON EMANSKI/
Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/
Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
2/10/2022